NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN RAY MILLER,                              No. 21-15202

                Plaintiff-Appellant,            D.C. No. 1:19-cv-01077-AWI-
                                                BAM
 v.

ALBERT NAJERA; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Steven Ray Miller appeals pro se from the district court’s judgment

dismissing his action alleging claims under 42 U.S.C. § 1983, Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

state law that occurred while he was a pretrial detainee. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Miller’s action as barred by the

applicable statute of limitations. See Cal. Civ. Proc. Code §§ 335.1, 352.1(a)

(setting forth two-year statute of limitations for personal injury and negligence

claims; statutory tolling of up to two years due to imprisonment); Jones v. Blanas,

393 F.3d 918, 927 (9th Cir. 2004) (§ 1983 claims are governed by the forum state’s

statute of limitations for personal injury claims, including state law regarding

tolling); Van Strum v. Lawn, 940 F.2d 406, 410 (9th Cir. 1991) (for action under

Bivens, claims are governed by the forum state’s statute of limitations for personal

injury claims); Wood v. Elling Corp., 572 P.2d 755, 759 (Cal. 1977) (equitable

tolling based on successive claims in same forum permitted only where, inter alia,

the trial court erroneously dismissed first action and dilatory tactics by defendant

prevented disposition of the first action in time to permit filing of second action

within the limitations period).

      The district court did not abuse its discretion by denying Miller leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that a district court may dismiss without leave to amend

when amendment would be futile).


                                          2                                     21-15202
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  21-15202